
	
		II
		111th CONGRESS
		1st Session
		S. 411
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Mr. Bennett (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize the Secretary of Transportation to release
		  restrictions on the use of certain property conveyed to the City of St. George,
		  Utah for airport purposes.
	
	
		1.Release from
			 restrictions
			(a)In
			 generalSubject to subsection (b), and notwithstanding section 16
			 of the Federal Airport Act (as in effect on August 28, 1973) and sections 47125
			 and 47153 of title 49, United States Code, the Secretary of Transportation is
			 authorized to grant releases from any of the terms, conditions, reservations,
			 and restrictions contained in the deed of conveyance dated August 28, 1973,
			 under which the United States conveyed certain property to the city of St.
			 George, Utah, for airport purposes.
			(b)ConditionAny
			 release granted by the Secretary of Transportation pursuant to subsection (a)
			 shall be subject to the following conditions:
				(1)The city of St.
			 George, Utah shall agree that in conveying any interest in the property which
			 the United States conveyed to the city by deed on August 28, 1973, the city
			 will receive an amount for such interest which is equal to its fair market
			 value.
				(2)Any amount
			 received by the city under paragraph (1) shall be used by the city of St.
			 George, Utah for the development, improvement, operation, or maintenance of a
			 replacement public airport.
				
